Citation Nr: 0935468	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder (also claimed as anxiety attacks).

2.  Entitlement to service connection for alcohol abuse.

3.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure.

4.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to 
October 1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which inter alia denied service connection for 
major depressive disorder (also claimed as anxiety attacks), 
asbestosis, alcohol abuse, and hepatitis C.  The Veteran 
disagreed with such denial and subsequently perfected an 
appeal.   

The Board notes that the Veteran did submit a timely notice 
of disagreement (see February 2008 "Appeal to the Board," 
VA Form 9) regarding the denial of his claim for a non-
service-connected pension (see August 2007 Rating Decision).  
In July 2008, the RO issued a Statement of the Case (SOC) 
regarding such issue.  The Veteran did not file a timely 
substantive appeal regarding the denial of a non-service-
connected pension to perfect his appeal and establish 
jurisdiction over such appeal by the Board.  38 C.F.R. 
§ 20.200 (2008).  As such, the issues on appeal are 
appropriately captioned above.    

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    

The issue of entitlement to service connection for major 
depressive disorder (also claimed as anxiety attacks) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's alcohol dependence is a result of his own 
willful misconduct; and service connection for alcohol abuse 
is precluded as a matter of law.

2.  The Veteran's service treatment records (STRs) contain no 
complaints, treatment, and diagnoses of asbestosis, or any 
other respiratory disability; there is no evidence of in-
service asbestos exposure; and there is no objective evidence 
relating asbestosis to his active service or any incident 
therein.         

3.  The Veteran's STRs contain no complaints, treatment, and 
diagnoses of hepatitis C; hepatitis C was not exhibited 
within the first post-service year; and there is no objective 
evidence relating hepatitis C to his active service or any 
incident therein.   


CONCLUSIONS OF LAW

1.  Alcohol abuse was not, as a matter of law, incurred in or 
aggravated by service, and the evidence reflects that the 
Veteran's alcoholism is not proximately due to, the result 
of, or aggravated by any service-connected disorder.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.310(a) (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  Asbestosis was not incurred in or aggravated by active 
duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Hepatitis C was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by May 2007 and October 
2007 letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claims; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In attachments to the May 2007 and October 2007 notice 
letters, the RO also advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private treatment records, 
Social Security Administration (SSA) records, and statements 
submitted by or on the behalf of the Veteran.  The Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO; however, he failed to appear at the hearing on May 
2009, and has offered no explanation as to his failure to 
attend.  Thus, the Board considers his hearing request 
withdrawn.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claims

Legal Criteria - General Service Connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as diseases of the liver, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Alcohol Abuse Analysis

The Veteran seeks service connection for alcohol abuse, which 
he maintains was a result of his service.

On review of the record, the Board finds that service 
connection for alcohol abuse is not warranted.  Initially, 
the Board notes that there is a current diagnosis of alcohol 
dependence, as reflected in an April 2006 Addiction 
Psychiatric Note from the VA Medical Center (VAMC) in 
Mountain Hone, Tennessee, meeting the threshold requirement 
for a service connection claim.  

However, the preponderance of the evidence is against the 
service connection claim for alcohol abuse.  In this regard, 
review of the Veteran's STRs is negative for complaints, 
treatment, or diagnoses of alcohol abuse or dependence.  

There is also no evidence of a nexus between the Veteran's 
alcohol abuse disability and his service.  

However, more importantly, under VA laws and regulations, an 
injury incurred during  service will be deemed to have been 
incurred in the "line of duty" unless such injury or disease 
was the result of the veteran's own willful misconduct.  A 
service department finding that injury, disease, or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.1(m).

"Willful misconduct" is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability, the disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to the user.  38 C.F.R. § 3.301(d); 38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m); see also VAOPGCPREC 7-99 (June 9, 1999).

As to direct service connection, therefore, the Veteran's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. at 429 (1991).  In sum, no compensation 
shall be paid if a disability is the result of the Veteran's 
own willful misconduct, including the abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(m), 
(n), 3.301.  Service connection is therefore not available 
for the diagnosis of alcohol dependence.

The Board has also considered whether the Veteran's service 
connection claim for alcohol abuse can be granted as 
secondary to or is caused by a service-connected disability.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (where 
the Federal Circuit held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, service-
connected disability).  However, in this case, since the 
Veteran is not service-connected for any disability, his 
service connection for alcohol abuse must also be denied on a 
secondary basis.  

In sum, the claim for service connection for alcohol abuse on 
a direct and secondary basis must be denied as a matter of 
law.  The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for alcohol 
abuse must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2008); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).  

Asbestosis Analysis

The Veteran also seeks service connection for asbestosis, 
which he maintains was a result of in-service asbestos 
exposure while serving as a mechanic.  See April 2002 Private 
Treatment Letter, Concord Medical Center.  The Veteran's DD-
214 and service personnel records indicate that his military 
occupational specialties were a material facilities 
specialist and a supply clerk.  

There are no specific statutes or regulations pertaining to 
service connection claims involving asbestos exposure.  
However, the U.S. Court of Appeals for Veterans Claims has 
indicated that claims involving asbestos exposure should be 
analyzed under the appropriate administrative guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  VA has set forth several guidelines 
for compensation claims based on asbestos exposure.  See M21-
1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 
(Dec. 13, 2005); Ch.1, Section H, Topic 29 (Sept. 29, 2006) 
(Manual).  
 
The Manual provides that adjudication of a service connection 
claim for a disability resulting from asbestos exposure 
should include determinations as to whether: (1) service 
records demonstrate that the Veteran was exposed to asbestos 
during service; (2) development has been completed sufficient 
to determine whether the Veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between asbestos exposure and the claimed disease in light of 
latency and exposure factors.  M21-1 MR), Part IV, Subpart 
ii, Ch.2, Section C, Topic 9, Subsection (h); see also 
Ashford v. Brown, 10 Vet. App. 120, 124 (1997). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency 
of evidence differs from weight and credibility: the former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay 
evidence is evidence provided by an individual who has 
personal knowledge, derived from his or her own senses, of 
facts or circumstances, which conveys matters that can be 
observed and described by a lay person.  See 38 C.F.R. § 
3.159(a)(2).  Credible testimony is that which is plausible 
or capable of being believed.  Caluza, 7 Vet. App. at 511.  
Factors to be considered in determining credibility include 
internal consistency, facial plausibility, consistency with 
other evidence submitted on behalf of the claim, existence of 
interest or bias, and demeanor of the witness.  Id.; see also 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Competent 
lay evidence may be sufficient in and of itself to support a 
claim; however, the Board, as fact finder, retains the 
discretion to make credibility determinations and weigh the 
lay and medical evidence submitted.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Initially, the Board notes that the Veteran is currently 
diagnosed with asbestosis, meeting the threshold requirement 
of a service connection claim.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 144; see also April 2002 
Private Treatment Letter, Concord Medical Center.  

However, the preponderance of the evidence is against the 
service connection claim for asbestosis.  In this regard, the 
Veteran's STRs are negative for complaints, treatment, and 
diagnoses of asbestosis, or any other respiratory disability.  
Further, the Veteran's service personnel records are negative 
for any in-service exposure to asbestos.  In this regard, as 
noted, the Veteran claims his asbestosis disability is a 
result of in-service asbestos exposure while serving as a 
mechanic.  However, the Veteran's DD-214 and service 
personnel records indicate that his military occupational 
specialties were a material facilities specialist and a 
supply clerk.  

In light of the above evidence, the Board finds that the 
Veteran's report of in-service asbestos exposure is not 
credible because such report is inconsistent with the 
Veteran's STRs and service personnel records and with the 
fact that he reported asbestos exposure from post-service 
employment as a journeyman sheet metal worker.  See Social 
Security Records, dated August 2007.       

Further, although the Veteran has a current diagnosis of 
asbestosis, there is no evidence of a nexus between the 
Veteran's asbestosis disability and his service.  In this 
regard, the Veteran's SSA records indicate that he has a 
history of exposure to asbestosis, including an occupation as 
a journeyman sheet metal worker and exposure to asbestos in 
this occupation for approximately twenty years.  See Social 
Security Records, dated August 2007.       

Hepatitis C Analysis

The Veteran also seeks service connection for hepatitis C, 
which he maintains was a result of service.  

On review of the record, the Board finds that service 
connection for hepatitis C is not warranted.  Initially, the 
Board notes that there is a current hepatitis C disability, 
as reflected in a May 2008 Primary Care Physician Note from 
the Knoxville Outpatient Clinic, meeting the threshold 
requirement for a service connection claim.  

However, the preponderance of the evidence is against the 
service connection claim for hepatitis C.  In this regard, 
the Veteran's STRs are negative for complaints, treatment, 
and diagnoses of hepatitis C during the Veteran's active 
military service.  The Board notes that the Veteran's 
November 1970 Entrance Examination Report indicates that the 
Veteran had no tattoos when he entered service, and his 
September 1972 Discharge Examination Report indicates that he 
had no tattoos upon separation from service.  Further, there 
is no in-service evidence of exposure to high risk factors, 
such as contact with blood and/or other bodily fluids, 
multiple sexual partners, and/or tattoos.  The absence of any 
diagnosis of the claimed pathology in the Veteran's STRs 
between 1970 and 1972 constitutes negative evidence tending 
to disprove the assertion that he incurred any hepatitis C 
disability during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence). 

Further, there is no evidence of hepatitis C within the first 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
fact, the first indication of hepatitis C is reflected in a 
January 2007 Psychiatry Attending Note from the Mountain Home 
VAMC, dated approximately thirty-five years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
hepatitis C disability and his service.  

Conclusion

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claims for alcohol abuse, 
asbestosis, and hepatitis C.  However, in light of the 
uncontroverted facts, the Board finds that the evidence, 
which indicates that his STRs are negative for complaints, 
treatment, or diagnoses of any alcohol abuse, asbestosis 
(including any respiratory disability), and hepatitis C 
disability in-service; his alcohol abuse disability is a 
result of his own willful misconduct; his service personnel 
records are negative for exposure to asbestos or any risk 
factors for hepatitis C; and he did not seek treatment for 
such disabilities many years after service, an examination is 
unnecessary to decide these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. 
§ 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

In sum, the Board finds that the only evidence of a 
relationship to the Veteran's diagnosed alcohol abuse, 
asbestosis, and hepatitis C to service is his own statements.  
While the Veteran is competent to describe his symptomatology 
(see Layno, 6 Vet. App. at 469), he, as a layperson, is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.  

Since there is no objective evidence relating the Veteran's 
alcohol abuse, asbestosis, and hepatitis C disability to 
service, these claims for service connection must fail. 

The Board concludes that alcohol abuse, asbestosis, and 
hepatitis C were not incurred in or aggravated by service.  
The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claims, it is inapplicable in the instant appeal.  38 
U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.        


ORDER

Entitlement to service connection for alcohol abuse is 
denied.

Entitlement to service connection for asbestosis as a result 
of asbestos exposure is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

The Veteran also seeks service connection for major 
depressive disorder, also claimed as anxiety attacks, which 
he maintains is related to his service.  Further development 
is necessary prior to analyzing the claims on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran claims that his major depressive 
disorder (diagnosed in a June 2006 Addiction Psychiatric Note 
from the Mountain Home VAMC) is a result of service.  Review 
of the Veteran's STRs includes treatment for depression and 
anxiety.  See September 24, 1971 Consultation Sheet, VA 
Hospital, Fort Roots (noting problems associated with the 
Veteran's parents' separation, and diagnosing adjustment 
reaction to adolescence and acute situational stress); 
December 3, 1971 Chronological Record of Medical Care (noting 
alternating depression and anxiety over potential 
separation); August 30, 1972 Consultation Sheet (noting 
request for psychiatric help, and diagnosing adjustment 
reaction).    

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed major depressive 
disorder is related to his service.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008).  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination with respect to 
the claim of major depressive disorder.  
The claims file and a copy of this 
remand should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with each examination 
and the report should state that such 
review has been accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including major depressive 
disorder.  The VA examiner should 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current psychiatric disability, 
including major depressive disorder, is 
related to the Veteran's service, or 
any incident in service to include the 
in-service treatment of anxiety and 
depression. 

The examiner should reconcile any 
opinion with the Veteran's STRs, 
including the September 24, 1971 
Consultation Sheet, VA Hospital, Fort 
Roots (noting problems associated with 
the Veteran's parents' separation, and 
diagnosing adjustment reaction to 
adolescence and acute situational 
stress); the December 3, 1971 
Chronological Record of Medical Care 
(noting alternating depression and 
anxiety over potential separation); and 
the August 30, 1972 Consultation Sheet 
(noting request for psychiatric help, 
and diagnosing adjustment reaction).  A 
complete rationale should be provided 
for any opinion.

2.  The RO/AMC should then readjudicate 
the service connection claim for major 
depressive disorder, in light of all 
evidence of record.  The Veteran should 
be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


